Citation Nr: 1506016	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-50 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling until April 5, 2012, and as 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1974, from September 1990 to July 1991, and from February 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating.  In August 2012, the RO increased the rating to 70 percent, effective April 5, 2012.  In October 2014, the Veteran testified before the Board at a hearing held at the RO.

At his hearing and during a June 2014 medical examination, the Veteran reported that he could no longer work due to the medications used to treat his PTSD and his PTSD symptoms, generally.  Thus, the Board finds that a claim for a TDIU has been raised by the record and has included that issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional treatment records and a new VA examination is necessary in order to accurately assess the current severity of the Veteran's service-connected PTSD.  In June 2014, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ) completed by his VA psychiatrist.  The psychiatrist reported that the Veteran's PTSD resulted in total occupational and social impairment.  It was also found that the Veteran endorsed such symptoms as suicidal ideation, neglect of personal appearance and hygiene, and an inability to establish or maintain effective relationships.  It was noted that the Veteran's PTSD had become so severe that he had to voluntarily retire from his employment because he could not concentrate on his tasks or relating to his coworkers or supervisors.  He admitted to vague homicidal and suicidal ideas.

However, VA treatment records by the same author reflect that in as late as August 2013, the Veteran was noted to be coping fairly well but had trouble sleeping with an anxious/irritable mood.  He would socially isolate himself and experienced symptoms of PTSD.  He was accompanied by his wife to his psychiatric visits.  He was slowly adjusting to retirement.  He had applied for Social Security Administration (SSA) disability benefits.  He was oriented and fairly well groomed.  His mood was depressed.  He denied any suicidal or homicidal ideations.  He was assessed to suffer from chronic PTSD symptoms but was currently stable.  A GAF score of 45-50 was assigned.

Thus, because there appears to be an inconsistency between the VA treatment records and the June 2014 DBQ, the Board finds that more recent VA treatment records and a new VA examination should be obtained in order to accurately determine the current severity of the Veteran's PTSD.  On remand, an opinion with regard to the impact of the Veteran's PTSD on his employability should also be obtained.

Finally, as the Veteran stated that he had applied for SSA disability benefits, any such records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the elements necessary to substantiate a claim for a TDIU.

2.  Any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that award, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

3.  Obtain all remaining VA outpatient counseling treatment records dated since August 2013.  Document all attempts made to obtain these records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.
 
4.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of his PTSD.  The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that the Veteran's service-connected PTSD prevents him from obtaining and maintain gainful employment.

5. Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




